PER CURIAM.
We affirm the judgment and sentence with the exception of a special condition in the probation order imposing a fee of $100 “pursuant to section 893.13(4)(b),Florida Statutes (1995).” 1 We vacate this condition of the written probation order for the reason that the costs were not orally imposed at the sentencing hearing. The requirement that a defendant contribute to the Department of Law Enforcement constitutes a special condition of probation which must be orally announced at sentencing. See Justice v. State, 674 So.2d 123 (Fla.1996).
AFFIRMED IN PART; VACATED IN PART; REMANDED.
PETERSON, C.J., and HARRIS and ANTOON, JJ., concur.

. The court meant to cite to subsection (8)(b).